 In the Matter of JOHN J. FITZSIMMONS (WHOLESALE BEVERAGES),.EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS,.CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL 182,.PETITIONERCase No. 3-RC-223.-Decided June 17, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held beforeMerle D. Vincent, Jr., a hearing officer of the National Labor Rela-tions Board.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.A motion todismiss the petition, made by the Intervenor at the hearing, wasreferred to the Board.For reasons hereinafter stated, the motion isdenied.'Upon the entire record in the case, the Board 2 finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The following labor organizations claim to represent employeesof the Employer : International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Local 182, herein calledthe Petitioner, and International Union of Brewery, Flour, Cereal,.Soft Drink and Distillery Workers of America, CIO, Local 54, hereincalled the Intervenor.3.The Intervenor contends a presently existing contract between it.and the Employer constitutes a bar to this proceeding.The contractdated April 26, 1947, was to continue in effect for 1 year and thereafterfrom year to year in the absence of written notice by either party to theiWe find no merit to the Intervenor's contention made in itsbrief thatthe petition isdefective because it does not allege compliance by the Petitioner with Section 9 (f), (g),and (h)of the Act.The question of a labor organization's compliancewith the Act isan administrative matter which is not subject to collateral attack by any of the parties ina representation proceeding.Matter of Lion 04 Company,76N. L. R. B. 565.2 Pursuant to the provisions of Section 3 (b) ofthe NationalLabor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Reynolds,and Burdock].84 N. L R. B., No. 44.349853396-50-vol. 84-26 350DECISIONSOF NATIONAL LABORRELATIONS BOARDother, 30 days before the anniversary date.On January 25, 1949, 2months before the automatic renewal notice date, the Petitioner ad-vised the Employer that it represented a majority of the Employer'semployees and that it was filing a petition for certification with theBoard.On January 28, 1949, the Petitioner filed the instant petition.As the petition was filed before the operative date of the automaticrenewal clause of the contract, the contract cannot serve as a bar to acurrent determination of representatives.3The Intervenor further contends that the present petition is un-timely filed because the employees requested by the Petitioner are cur-rently represented by the Intervenor, and until the Intervenor is de-certified in a Board conducted election, the Petitioner may not petitionfor certification for itself.This contention is lacking in merit.Thereis no requirement in the Act that a labor organization which is an estab-lished bargaining agent must first be decertified by the Board before arival labor organization may supplant it.A union may file a petitionwith the Board any time it stands ready to establish its majoritystatus 4 and the petition is valid even if the requested employees arecurrently represented by another bargaining agent provided that thereis no contract bar 5 and the established bargaining agent has not ob-tained'a,Board certification less than a year before the petition is'filed.6As no contract bars the present petition and the Intervenor has neverbeen issued a certificate, we find that the present petition was season-ably filed.We find that a question affecting commerce exists concerning therepresentation of employees of the Employers, within the meaning ofSection 9 (c) (1) and Section 2 (6)' and'(7) of'the Act.4.The Petitioner and the Employer agree that all the Employer'sdriver-salesmen constitute an appropriate unit.The Intervenor, onthe other hand, contends that the Employer's driver-salesmen shouldbe included in a multiple-employer unit composed of all the employersengaged in the manufacture, sale, and distribution of beer in the Uticaarea.The Employer is a beer distributor with a place of business in Rome,New York. At the time of the hearing, there were three driver-sales-men in the, Employer's employ who ;performed the usual duties of suchemployees.For at least 10 years, the driver-salesmen have been covered'by collective bargaining agreements entered into between the Em-ployer and the Intervenor.'Matter of Norge Division, Borg Warner Corporation, 72 NL. R B 2894Matter of General Box Company,82 N. L R B 678.5Matter of Gemco Engineering & Manufacturing Co , Inc ,76 N L R. B. 4376N. L. R B. v Century Oxford Manufacturing Corporation,140 F (2d) 541 (C. A 2)enfg. 47 N. L R B 835;Matter of Allen Morrison Sign Company, Inc, 79N. L. R. B. 915 JOHN J. FITZSIMMONS351The Intervenor established itself as a bargaining agent in the beerindustry in about 1925 when it began its dealing with the brewers. Inthat year, the brewers joined in common collective bargaining with theIntervenor and this joint bargaining relationship has continued untilthe present.The brewers have signed only joint collective contractswith the Intervenor.About 1935, the Intervenor initiated the practice which is still ineffect of submitting copies of all contracts consummated with thebrewers to the individual beer distributors in the Utica area and in-viting the beer distributors to accept the contracts and if they sodesire to negotiate any changes with respect to its terms. So far asappears, all the beer distributors, including the Employer, have ap-proved this practice and signed the contracts in the form they weresubmitted.While the names of two other beer distributors appear onthe Employer's last contract with the Intervenor, it seems clear at leastwith respect to the Employer that it acted independently and signedthe contract without discussing the matter with the other signatories.Although the beer distributors and the brewers in the Utica areahave had contracts with the Intervenor for almost 15 years which wereidentical in their terms, so far as the beer distributors are concernedtheir dealings with the Intervenor have always been conducted onan individual basis.They have not participated in group bargainingeither between themselves or with the brewers; nor have they author-ized the brewers who actually negotiated the contracts to act on theirbehalf.The Employer, moreover, desires to continue its independentcourse in bargaining.Under all the circumstances, we conclude thatthe Employer's driver-salesmen constitute a separate appropriateunit.?We find that all the Employer's driver-salesmen, excluding allsupervisors constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.5.The Intervenor objects to the holding of an election at this timebecause the Employer may increase the number of driver-salesmen onits pay roll. It appears that the Employer's operations are seasonalin character with the busy season beginning in the Spring and reach-ing its peak during the summermonths., At the hearing the Employertestified that it had not yet hired any seasonal workers because busi-ness was slow in picking up this year but that if conditions took anunexpected turn for the better, it would add at most only three moredriver-salesmen to its present working force.We shall direct that an7Matter of Wirts Distributing Company, etat, 82 N. L R. B 669;Matter of Bauer-Schweitzer Hop and Malt Company, et at, 72 NL R B 1223. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDimmediate election be held, because at the time of the election theEmployer will be operating at its peakseason.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes of col-lectivebargaining, by International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local 182 or byInternational Union of Brewery, Flour, Cereal, Soft Drink and Dis-Employer will be operating at its peak season.